United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 14, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-40451
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOAQUIN FOY, also known as Isa El-Mahde,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                     USDC No. B-97-CR-293-ALL
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Joaquin Foy pleaded guilty to a single-count indictment

charging him with threatening to assault and to murder an

Assistant United States Attorney and a Special Assistant United

States Attorney.   Although he did not raise any objections below,

Foy now argues that his plea was involuntary because the district

court participated in the plea negotiations and failed to explain

the charges against him prior to accepting his plea.     As these

issues are raised for the first time on appeal they are subject

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40451
                                 -2-

to the plain error standard of review.     United States v. Vasquez,

216 F.3d 456, 459 (5th Cir. 2000); United States v. Vonn, 535

U.S. 55, 59 (2002).

     Foy is correct in his assertion that a district court is not

permitted to participate in plea negotiations.     United States v.

Jeter, 315 F.3d 445, 449 (5th Cir. 2002); FED. R. CRIM. P.

11(c)(1).   The record in this case shows that the district court

did not participate in any discussion of a plea agreement.

United States v. Miles, 10 F.3d 1135, 1140 (5th Cir. 1993)

(internal citation omitted).    The record shows that “the district

court was actively evaluating a plea agreement, as the court is

required to do” not “suggesting an appropriate accommodation for

a subsequent plea agreement.”    United States v. Crowell, 60 F.3d

199, 204 (5th Cir. 1995).

     Foy argues that the district court violated Fed. R. Crim P.

11(b)(1)(G) because the court did not explain the nature of the

charges to which Foy was pleading.   The record shows that the

district court complied with the dictates of Rule 11.     See United

States v. Stevenson, 126 F.3d 662, 664 (5th Cir. 1997).

     AFFIRMED.